PER CURIAM:
I — i
El Ledo. Genaro Rodríguez Gerena fue admitido al ejer-cicio de la abogacía el 29 de diciembre de 1976 y al de la notaría el 20 de enero de 1977.(1)
*919El 25 de mayo de 2004, la Sra. Alexandra García Ramí-rez (quejosa) presentó una queja contra el licenciado Rodrí-guez Gerena y el Ledo. Benito Gutiérrez Díaz, quien pos-teriormente falleció. En ésta señaló que, luego de comprarle una casa a su padre de crianza —el licenciado Gutiérrez Díaz — ,(2) a instancias de éste, ella se personó a la oficina del licenciado Rodríguez Gerena seis días des-pués para suscribir un documento que presuntamente pro-tegería la vivienda en caso de que a su esposo, quien se desempeñaba como policía, le sucediera algo. Así, alegó que al pasar por la oficina del letrado, éste no permitió que leyera el referido documento y se negó a expedirle una co-pia del mismo. Posteriormente, según surge de la queja, el licenciado Gutiérrez Díaz requirió que la madre de la que-josa desalojara la casa que le había comprado a aquél y afirmo que dicha propiedad era suya.(3)
Así las cosas, la señora García Ramírez acudió nueva-mente al despacho del licenciado Rodríguez Gerena para poder leer el documento que había suscrito luego de haber comprado la casa en cuestión. Al leer el documento, se per-cató que en éste le estaba vendiendo la vivienda al licen-ciado Gutiérrez Díaz. Por lo tanto, la señora García Ramí-rez indicó en su queja que firmó tal documento bajo engaño y sin que el licenciado Gutiérrez Díaz estuviese presente.
En lo pertinente, el licenciado Rodríguez Gerena negó las alegaciones de la quejosa. En cambio, señaló que ésta, *920en efecto, pudo leer el documento que suscribió y que, cuando le pidió copia del mismo, él accedió a dársela. Asi-mismo, señaló que el licenciado Gutiérrez Díaz estuvo pre-sente y que incluso le entrego cierta cantidad de dinero a la señora García Ramírez.
En lo que respecta al licenciado Gutiérrez Díaz —contra quien también se presentó la queja — , éste alegó en su con-testación esencialmente, la validez y licitud del negocio ju-rídico celebrado con la señora García Ramírez. Además, señaló que ésta nunca ocupó la casa como dueña, puesto que nunca hubo tradición. Asimismo, el licenciado Gutié-rrez Díaz afirmó que el negocio jurídico en cuestión se re-alizó para lograr refinanciar hipotecariamente una propie-dad suya a través de un tercero. Según surge de su contestación, luego de que se lograra el refinanciamiento, la quejosa y su esposo habrían de traspasarle la propiedad nuevamente a través de un contrato de compraventa y éste asumiría el pago de la deuda hipotecaria.
En consideración de lo anterior, este Tribunal inicial-mente refirió el asunto a la Oficina de Inspección de Nota-rías (ODIN) para que ésta evaluara el asunto y emitiera un informe sobre el particular. El 28 de junio de 2005, la ODIN presentó el informe correspondiente, en el cual de-terminó que las partes, en cierta medida, estuvieron invo-lucradas en la simulación de un negocio jurídico.(4) Es im-perativo señalar que el licenciado Rodríguez Gerena admitió, en su contestación a la queja, que estaba intervi-niendo en la simulación de un negocio jurídico. Indicó, pues, que la quejosa había acudido ante él con el propósito de venderle lo más rápido posible el inmueble al licenciado Gutiérrez Díaz, de quien lo había adquirido para que él mismo obtuviera un refinanciamiento de la propiedad. Es decir, el licenciado Rodríguez Gerena tenía conocimiento *921de que la compraventa que autorizó era, en realidad, un negocio jurídico simulado, conforme al acuerdo de refinan-ciamiento pactado entre el licenciado Gutiérrez Díaz y la señora García Ramírez.
Posteriormente, el asunto fue referido a la Oficina de la Procuradora General, quien procedió a presentar la quere-lla correspondiente, imputándole al licenciado Rodríguez Gerena infracciones al Artículo 2 de la Ley Notarial de Puerto Rico, Ley Núm. 75 de 2 de julio de 1987, 4 LPRA see. 2002, y al Canon 35 del Código de Ética Profesional, 4 LPRA Ap. IX. Acaecidos los trámites de rigor, el 15 de enero de 2013 la Comisionada Especial, Leda. Jeannette Ramos Buonomo, rindió su informe, en el cual determinó que, en efecto, el licenciado Rodríguez Gerena vulneró las normas éticas imputadas.
j — H HH
A
En su Artículo 2, la Ley Notarial de Puerto Rico consagra la fe pública notarial como principio cardinal del ejercicio de la notaría. Así, dispone que
[e]l notario es el profesional del Derecho que ejerce una fun-ción pública, autorizado para dar fe y autenticidad conforme a las leyes de los negocios jurídicos y demás actos y hechos ex-trajudiciales que ante él se realicen, sin peijuicio de lo dis-puesto en las leyes especiales. Es su función recibir e interpre-tar la voluntad de las partes, dándole forma legal, redactar las escrituras y documentos notariales a tal fin y conferirle [s] au-toridad a los mismos. La fe pública al notario es plena respecto a los hechos que, en el ejercicio de su función personalmente ejecute o compruebe y también respecto a la forma, lugar, día y hora del otorgamiento. (Corchetes en el original). 4 LPRA see. 2002.
Como se sabe, “[l]a fe pública notarial [...] es la espina dorsal de todo el esquema de autenticidad documental. *922Cuando se quiebra, todo el sistema se afecta”. In re González González, 119 DPR 496, 499 (1987).
Los notarios, pues, ejercen una labor fundamental para nuestro ordenamiento jurídico, puesto que son los custodios de la fe pública, a través de la cual se hacen viables un sinnúmero de negocios jurídicos y de transaccio-nes de diversa índole. Véase In re Aponte Berdecía, 161 DPR 94, 103 (2004). Por lo tanto, en el ejercicio de sus prerrogativas, los notarios están indefectiblemente “obligado [s] a cumplir con la ley y el reglamento notariales y los cánones de ética profesional”. In re Ayala Oquendo, 185 DPR 572, 580 (2012). Véase, además, P.A.C. v. E.L.A. I, 150 DPR 359, 393 (2000).
En lo pertinente, un abogado viola la fe pública notarial cuando da fe de hechos falsos. In re Aponte Berdecía, supra, pág. 103. Ello atenta contra las consideraciones axiológicas que informan en el ejercicio de la notaría en nuestra jurisdicción y, a su vez, supone conducta ética-mente reprochable, sancionable bajo los cánones de ética profesional.
B
El Canon 35 del Código de Ética Profesional le “impone a los abogados [y a los notarios] un deber de sin-ceridad y honradez frente a todos, no sólo en la tramitación de litigios, sino en todo tipo de acto”. (Énfasis suplido). In re Pons Fontana, 182 DPR 300, 306 (2011). Véase In re Collazo Sánchez, 159 DPR 769, 773 (2003). Este deber se exige “en aras de preservar el honor y la dignidad de la profesión, ya que el compromiso del abogado con la verdad es incondicional e ineludible”. (Énfasis en el original). In re Martínez Almodóvar, 180 DPR 805, 818-819 (2011). Véase In re Irizarry Vega, 176 DPR 241, 245 (2009).
Ciñéndonos a los hechos del asunto ante nuestra consi-deración, es preciso destacar que el referido canon dispone *923diáfanamente que “[e]l abogado debe ajustarse a la since-ridad de los hechos al [...] redactar afidávit u otros docu-mentos [...]”. 4 LPRA Ap. IX, C. 35. “En armonía con lo anterior, con su firma, un abogado no puede suscribir he-chos incompatibles con la verdad”. In re Martínez, Odell I, 148 DPR 49, 54 (1999). Véase Alonso García v. Comisión Industrial, 102 DPR 752, 755 (1974).
C
Por último, es preciso destacar que la simulación de negocios jurídicos por parte de un notario, en cierta medida, supone conducta éticamente reprochable que, como mínimo, vulnera tanto el Artículo 2 de la Ley Notarial de Puerto Rico como el Canon 35 del Código de Ética Profesional. Es decir, mediante la simulación, sea esta absoluta o relativa,(5) el notario no sólo le falta a la verdad, sino que, además, mancilla la fe pública notarial depositada en él. Este Tribunal ha sido enfático al sancionar éticamente esta práctica. Así, hemos expresado que
[l]a participación de un abogado [en un negocio simulado], cobra mayor vigencia y validez cuando éste se desempeña como notario ya que en tal situación se está atentando contra la propia naturaleza de lo que la fe notarial y pública repre-senta en una sociedad que ha depositado confianza en manos de dicho funcionario.
Resolvemos que la validez de los actos y documentos públi-cos no puede dejarse al arbitrio de una norma ética débil, y que la participación de un abogado como tal o como notario en negocios simulados es conflictiva con los mejores postulados de conducta que deben regir a los miembros de nuestra profesión de abogado y en su consecuencia ello de ordinario constituye suficiente base para el desaforo. In re Vélez, 103 DPR 590, 598-599 (1975).
Por lo tanto, no hay duda que la intervención de un *924abogado o notario en cualquier negocio jurídico simulado es razón suficiente para sancionarlo disciplinariamente.
HH HH HH
En este caso, es innegable que el licenciado Rodríguez Gerena incurrió en una conducta éticamente reprochable, la cual contravino tanto el Artículo 2 de la Ley Notarial de Puerto Rico como el Canon 35 del Código de Etica Profesional.
Ante todo, tal y como surge de su contestación a la que-rella, el licenciado Rodríguez Gerena autorizó una pre-sunta “compraventa” de un inmueble a sabiendas de que ésta no era más que un subterfugio para que una de las partes procurara un financiamiento a través de un tercero. Al actuar de esta forma, vulneró la fe pública notarial de-positada en él y, a la vez, contravino el deber de sinceridad que establece el Canon 35 del Código de Ética Profesional.
En vista de lo anterior, se suspende por el término de treinta días al licenciado Rodríguez Gerena del ejercicio de la abogacía. Se le impone el deber de notificar a todos sus clientes de su inhabilidad para seguir representándolos, devolverles cualquier honorario recibido por trabajos no re-alizados e informar oportunamente de su suspensión a los distintos foros judiciales y administrativos del País. Ade-más, deberá acreditar a este Tribunal el cumplimiento con lo anterior dentro del término de treinta días a partir de la notificación de esta opinión “per curiam”y sentencia.

Se dictará sentencia de conformidad.

La Jueza Presidenta Oronoz Rodríguez se inhibió. La Jueza Asociada Señora Pabón Charneco no intervino.

 Es menester señalar que el licenciado Rodríguez Gerena ha sido objeto de sanciones disciplinarias en el pasado. Véase In re Rodríguez Gerena I, 132 DPR 693 (1993) (en esa ocasión se le suspendió indefinidamente del ejercicio de la abogacía *919por violaciones a los Artículos 15(e) y 26 de la Ley ^Notarial de Puerto Rico, 4 LPRA secs. 2033(e) y 2044, y al Canon 35 del Código de Ética Profesional, 4 LPRA Ap. IX. Posteriormente, sin embargo, en In re Rodríguez Gerena II, 132 DPR 1031 (1993), en reconsideración, este Tribunal limitó la sanción a la separación permanente del ejer-cicio de la notaría). Una vez el licenciado Rodríguez Gerena fue reinstalado al ejer-cicio de la notaría véase In re Rodríguez Gerena, 138 DPR 138 (1995) este Tribunal lo suspendió nuevamente de la notaría mediante Resolución de 28 de octubre de 2015 por haber incumplido con varios requerimientos que la Oficina de Inspección de Notarías le cursó. Además, actualmente penden contra él las quejas siguientes: AB-2007-324, AB-2011-255, AB-2013-147 y AB-2014-133.


 Esta escritura de compraventa fue autorizada por la Leda. Jacqueline J. Martínez Romero.


 Valga destacar que, cuando ocurrieron estos hechos, la madre de la quejosa estaba tramitando su divorcio del licenciado Gutiérrez Díaz.


 Es preciso notar que la determinación de la Oficina de Inspección de Notarías (ODIN) estuvo fundamentada en una serie de documentos sometidos por las partes, entre éstos, las propias admisiones hechas por el licenciado Rodríguez Gerena en su contestación a la queja.


 Para una discusión jurídica sobre la simulación de negocios jurídicos, véanse, por ejemplo: Delgado Rodríguez v. Rivera Siverio, 173 DPR 150, 160-164 (2008); Romero v. S.L.G. Reyes, 164 DPR 721 (2005).